Citation Nr: 0012214	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from February 1957 to February 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

Service connection for bilateral hearing loss was granted in 
a September 1996 rating decision, and a noncompensable 
evaluation was assigned.  The veteran appealed this initial 
evaluation.  A noncompensable evaluation remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that the issue of entitlement to service 
connection for hypertension will be addressed in the REMAND 
section, following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to evaluation of his bilateral 
hearing loss has been obtained by the RO.

2.  The veteran's bilateral hearing loss is manifested by 
level I hearing loss in the right ear and by level I and 
level II hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.85 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).

Case law holds that a rating for hearing loss is determined 
by a mechanical application of the rating schedule to the 
numeric designations assigned, after audiometric examinations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In this instance, as to the veteran, level I hearing loss is 
shown by a 92 to 100 percent speech discrimination score 
cross referenced with an average puretone decibel loss of 
zero to 57; level II hearing loss is shown by a 92 to 100 
percent speech discrimination score cross referenced with an 
average puretone decibel loss of 58 to 81 or by an 84 to 90 
percent speech discrimination score cross referenced with an 
average puretone decibel loss of zero to 57.  See 38 C.F.R. 
Part 4, § 4.85 (1999).

Applicable VA regulation states that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. Part 4, § 4.85(a) (1999).  
Examinations are to be conducted without the use of hearing 
aids.  Id.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear.  See 64 Fed. Reg. 25202 (May 
11, 1999).  Controlling law provides that when a law or 
regulation changes during the pendency of an appeal, the 
criteria most favorable to the veteran apply, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In effect, the veteran should 
be evaluated under both sets of criteria, with the more 
advantageous one utilized.  Id.  In this respect, though, the 
Board notes that the tables for evaluating hearing impairment 
underwent no revision.

II.  Factual Background

Upon VA audiometric examination in March 1996, the veteran's 
puretone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
85
LEFT
15
10
20
45
75

The veteran's puretone threshold average in the right ear was 
44; in the left ear, it was 38.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 96 percent in the right ear and 94 
percent in the left ear.  The examiner commented that it was 
to be expected that the veteran would have difficulty in 
adverse listening conditions.

At the veteran's RO hearing (conducted in June 1997), the 
veteran's service representative requested another hearing 
examination.  (Transcript (T.) at 2).

Upon VA audiometric examination in September 1997, the 
veteran's puretone thresholds, in decibels, were found to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
50
90
LEFT
15
10
20
45
75

The veteran's puretone threshold average in the right ear was 
44; in the left ear, it was 38.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 92 percent in the right ear and 88 
percent in the left ear.  The examiner commented that the 
veteran reported no change in his hearing acuity since 
evaluation in March 1996.

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to a compensable evaluation for his bilateral 
hearing loss.  However, the Board stresses that a rating for 
hearing loss is determined by a purely mechanical application 
of the rating schedule to the numeric designations assigned, 
after audiometric examinations are rendered, see Lendenmann 
v. Principi, supra.  As such, the veteran's claim must be 
denied.

Initially, the Board notes that the RO has not evaluated the 
veteran's bilateral hearing loss under the schedular criteria 
in effect on June 10, 1999.  Generally, controlling law would 
require that the Board return the veteran's claim to the RO 
for initial consideration.  See Karnas v. Derwinski, supra.  
However, the Board's present application of the current 
criteria in evaluation of the veteran's level of hearing 
impairment does not prejudice the veteran in this instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As discussed 
above, the tables for evaluating hearing impairment underwent 
no revision.

As to the veteran's current level of hearing impairment, the 
Board notes that upon VA audiometric examination in March 
1996, level I hearing was demonstrated in both the veteran's 
right and left ears.  Upon VA audiometric examination in 
September 1997, level I hearing was demonstrated in the 
veteran's right ear, and level II hearing was demonstrated in 
the veteran's left ear.  Mechanical application of the rating 
schedule to the numeric designations assigned on both VA 
examinations supports a noncompensable evaluation.  See 
38 C.F.R. Part 4, § 4.85.

Therefore, in light of the above, the Board finds that the 
veteran is not entitled to a compensable evaluation for his 
bilateral hearing loss.

The Board notes that the veteran was put on notice as to the 
applicable VA regulations concerning evaluation of hearing 
loss and the criteria contained therein in the January 1998 
supplemental statement of the case.


ORDER

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for hypertension, the Board notes that at the 
veteran's RO hearing (conducted in June 1997), the veteran 
indicated that he had received post-service treatment at a VA 
clinic in Vermont (in or around St. Johnsbury), sometime 
between 1976 and 1978.  The veteran also indicated that he 
had received treatment at a VA hospital in Connecticut, 
somewhere around 1984.  Further, the veteran stated that he 
had begun receiving treatment at the VA medical center in 
Alaska in around 1978, when he first arrived in the state.  
The last time he had been to the VA medical center in Alaska 
was two years before.

Review of the record indicates that none of these treatment 
records have been incorporated into the veteran's claims 
file.  Admittedly, the veteran was somewhat vague as to the 
locations of the clinic and hospital in Vermont and 
Connecticut, respectively.  However, the RO never even 
attempted to obtain these records, including treatment 
records from the VA medical center in Alaska.  Further, the 
Board cannot but note that VA facilities in these respective 
states are not too numerous to prohibit the RO from at least 
trying to obtain these records identified by the veteran.  
Moreover, these records could reasonably be expected to be 
part of the record and possibly determinative of the 
veteran's claim for service connection.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As such, in light of the above, the issue of entitlement to 
service connection for hypertension will not be decided 
pending a REMAND for the following actions:

1.  The RO should attempt to obtain the 
veteran's VA treatment records, as 
identified by the veteran at his RO 
hearing in June 1997.  Any records 
obtained should be incorporated into the 
veteran's claims file.  The RO should 
document its attempts to obtain these 
records, including notation of the 
facilities contacted and their respective 
responses.

2.  Once the development outlined above 
has been accomplished, the RO should 
review the veteran's claim as to the 
propriety of a grant of service 
connection for hypertension.  If the 
veteran's claim as to this issue remains 
in denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
this issue, which should include a full 
discussion of the actions taken and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



